Citation Nr: 0705700	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to 
September 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the RO in Columbia, South Carolina.  
Records show the veteran's claim was originally denied in a 
July 1987 rating decision.  But there is no indication in his 
claims file suggesting he was ever given notification of that 
denial, including information concerning his procedural and 
appellate rights in the event he wanted to contest it.  Thus, 
that decision did not become final and binding on him.  See 
38 U.S.C.A. § 5104(a), (b); Best v. Brown, 10 Vet. App. 322, 
325 (1997); 38 C.F.R. § 3.104(a).  This, in turn, means he 
need not submit new and material evidence to reopen this 
claim - despite the RO invoking this requirement in the more 
recent January and July 2004 decisions now at issue.  
Best at 325.

To support his claim, the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board in November 2006.  The Board held 
his claim in abeyance for 30 days after the hearing to allow 
him an opportunity to submit supporting evidence, which he 
did in December 2006 and waived his right to have it 
initially considered by the RO.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2006).

There still needs to be further development of the claim, 
however, so the Board is remanding the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required.




REMAND

A preliminary review of the record on appeal indicates that a 
VA examination is needed to obtain a medical opinion 
concerning the cause of the veteran's claimed back disorder 
- and, especially, whether it is somehow attributable to his 
service in the military.  See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006).

The veteran's service medical records (SMRs) show that in 
February 1976 he presented with complaints of low back pain 
- which he said that he had been experiencing for three to 
four days.  On physical examination his back was noted to be 
within normal limits and no diagnosis was given.

During his November 2006 videoconference hearing, the veteran 
testified that he twice injured his back during service and 
twice sought treatment for it while in the military.  He said 
that he initially hurt his back during service while 
marching; he recalled falling into a ditch and injuring both 
his knee and back.  He indicated that he saw a specialist at 
that time and explained that his back hurt, but that he did 
not think he needed to see a doctor.  The second time he 
sought treatment was when he had experienced pain in his back 
and underwent urinalysis testing.  His military service ended 
in September 1977.

The evidence concerning the veteran's evaluation and 
treatment since service includes the reports of his VA 
examinations and X-rays and private medical records.  These 
post-service medical records suggest ongoing treatment 
since service, as well as current diagnoses.

Although there is no questioning the veteran has a current 
back disability, the evidence of record - even that recently 
submitted in December 2006 after his videoconference hearing, 
does not sufficiently relate his back disability to his 
military service to provide a basis for granting service 
connection.  This additional evidence, however, does help to 
establish his potential entitlement.

C. G. Hawthorne, M.D., indicated in a December 2006 statement 
that she had treated the veteran on several occasions from 
1978 to 1983 for episodic low back pain and sciatica stemming 
from an injury sustained while he was in the military.  She 
discussed the modalities of her treatment (muscle relaxants, 
anti-inflammatory medications, heat, a back support and core 
strengthening exercises), but she went on to note that she no 
longer had access to those medical records from 1978 to 1983 
because her practice, at that time, was in another city and 
state.

Although obviously favorable to the claim, regardless of 
this, Dr. Hawthorne's statement did not discuss the rationale 
of her opinion; it was entirely conclusory.  There also is no 
indication she reviewed the veteran's relevant medical 
treatment records - either from service or during the years 
since, for his pertinent medical history.  See, e.g., Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. 
App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
and Black v. Brown, 5 Vet. App. 177, 180 (1993).  So the 
opinion, while admittedly supportive of the claim, is 
insufficient to grant service connection.

This is especially true since the veteran also submitted an 
additional statement in December 2006 from P. L. High, D.O., 
who acknowledged that she could not provide a medical opinion 
regarding the veteran's attempt to receive assistance as a 
disabled veteran because - with review of his chart, she had 
no definitive documentation that his current status was 
caused specifically by a previous injury in service.  She 
indicated the veteran was followed by a pain management 
specialist regarding this issue specifically, and that he had 
not been seen in her office since August 2006.  Thus, she 
said she could not provide any further information.

So, considering all of this, the Board believes the veteran 
should be scheduled for a VA examination to obtain a medical 
opinion clarifying his current diagnosis and indicating 
whether it is at least as likely as not the current diagnosis 
is related to his service in the military - and, in 
particular, the type injuries he has alleged sustaining.  
See, e.g., Gregory v. Brown, 8 Vet. App. 563 (1996).



Also, when notifying the veteran of his appointment for his 
VA examination, the AMC should inform him of the consequences 
for failing to report.  According to 38 C.F.R. § 3.655(b), 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  If, on the 
other hand, the examination is scheduled in conjunction with 
any other original claim or a claim for increase, the claim 
shall be disallowed.  See 38 C.F.R. § 3.655(b).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion concerning the cause of 
his back disorder.  The designated VA 
examiner should review the claims file 
- including a copy of this remand, for 
the veteran's pertinent medical and 
other history and provide an opinion as 
to whether it is at least as likely as 
not (i.e., 50 percent or greater 
probability) his current back disorder 
is related to his service in the 
military - taking note of the relevant 
treatment he received in February 1976 
while on active duty for complaints 
referable to his back.

All diagnostic testing and evaluation 
needed to make this determination should 
be performed.

The examiner should explain the basis of 
the opinion, whether favorable or 
unfavorable.  If an opinion cannot be 
provided without resorting to 
speculation, please expressly indicate 
this in the report.



2.  Then readjudicate the veteran's 
claim in light of the additional 
evidence obtained.  If it is not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond to it before returning the case 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


